COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  OBED RADAI ENRIQUEZ,                          §               No. 08-18-00169-CR

                       Appellant,               §                 Appeal from the

  v.                                            §           Criminal District Court No. 1

  THE STATE OF TEXAS,                           §             of El Paso County, Texas

                       State.                   §               (TC# 20180D01312)

                                                §
                                           ORDER

        The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until February 4, 2019. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WIL BECONSIDERED

BY THIS COURT.

        It is further ORDERED that Evangelina Morales, Official Court Reporter for the

Criminal District Court No. 1, for El Paso County, Texas, prepare the Reporter’s Record for the

Above styled and numbered cause and forward the same to this Court on or before February 4,

2019.

        IT IS SO ORDERED this 20th day of December, 2018.


                                     PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.